Citation Nr: 0509424	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for rheumatic fever.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for pneumonia.

8.  Entitlement to service connection for numbness in both 
feet.

9.  Entitlement to service connection for left ankle edema, 
to include as secondary to rheumatic fever.

10.  Entitlement to service connection for varicose vein of 
the left testicle.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran requested a video 
conference hearing before the Board when he submitted his 
substantive appeal in August 2003.  The evidence of record 
shows that a hearing was scheduled for September 2003, but 
the veteran requested it be rescheduled.  His requested 
hearing was rescheduled for October 2003.  An October 2003 
report of contact shows the veteran requested that the 
hearing be cancelled and that he asked for an informal 
telephone conference instead.  There is no evidence of record 
indicating he testified at a hearing; however, the November 
2004 supplemental statement of the case indicates that the 
veteran presented evidence at personal hearings in September 
and October 2003.  Clarification is requested with regard to 
whether the veteran testified at any hearing at the RO.

In a statement submitted in May 2003, the veteran states that 
he received ongoing treatment for his claimed disabilities at 
the VA Medical Center (VAMC) in Baltimore.  He specifically 
states that he had discussed his alleged PTSD stressors with 
a physician at the VAMC.  Although the RO attempted to get 
his ongoing treatment records, the evidence of record 
indicates that another veteran's medical records were filed 
in the veteran's claims file.  Moreover, the November 2004 
supplemental statement of the case shows that these misfiled 
medical records were considered in denying the veteran's 
claims.  There is no evidence that any further attempt was 
made to secure the veteran's VA treatment records.  These 
putative records are pertinent to his claims for service 
connection and are within the control of VA.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Inasmuch as it appears that 
additional action by the RO may be fruitful in either 
obtaining these VA records, or documenting information that 
such records do not exist, the Board determines that further 
development is warranted.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his alleged disabilities.  After the 
veteran has signed the appropriate 
releases, the RO should attempt to obtain 
copies of all private treatment records 
identified by the veteran, and all 
records of treatment from the VA Medical 
Center in Baltimore, Maryland, dated from 
the date of the veteran's discharge to 
the present.  Any records received should 
be associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The RO should determine whether or 
not the veteran testified at any hearings 
at the RO, and if so, associate a 
transcript of such testimony with his 
claims file.  If there is no evidence of 
the veteran providing testimony, this 
fact should be appropriately documented 
in the claims file and the veteran 
notified of such.

3.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefits 
sought on appeal remain adverse to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




